Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There are two instances of claim 10.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-13, 15-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,464,118 to McUmber.
With regard to claims 1, 8, a pack frame (10) comprising: a first frame (12) comprising a first side rail (right side rail of 12, fig. 1) and a second side rail (left side rail of 12, fig. 1) wherein: the first side rail comprises a first length, a first proximal end, and a first distal end; the second side rail comprises a second length, a second proximal end, and a second distal end; and the first side rail and the second side rail are connected at the first distal end and the second distal end (figs. 1, 5, show right and left side rails of 12 connected at top, distal, end and at bottom, proximal, end); a second frame (18) comprising a third side rail (right side of rail 18, fig. 1) and a fourth side rail (left side rail of 18, fig. 1), wherein: the third side rail comprises a third length, a third proximal end, and a third distal end; the fourth side rail comprises a fourth length, a fourth proximal end, and a fourth distal end, and the third side rail and the fourth side rail are connected at the third distal end and the fourth distal end (figs. 1, 5, show right and left side rails of 18 connected at distal and proximal ends); a first pivotable connection (at axle 20, PAR 7) between the first proximal end and the third proximal end (first and third proximal ends are connected at axis 20, figs. 1-5), and a second 
With regards to claim 2, wherein at least one of the first side rail, the second side rail, the third side rail, and the fourth side rail are comprised of a tubular material (figs. 1-5 show the pack frame made of a tubular material).
With regard to claim 4, wherein the second frame (18) comprises: a second length of tubular material connecting the third distal end and the fourth distal end at a second width, the second length of tubular material having an indentation formed near a center point of the second width (PAR 6, figs. 1, 5, show horizontal cross pieces 18b formed of tubular material extending between third and fourth distal ends and having an indentation, void created there-between, vertical members 18a).
With regard to claim 6, further comprising: a pack bag having one or more compartments; and straps configured to releasably attach the pack bag to the first frame (fig. 5, PAR 16, disclose a canvas bag may be carried on the pack frame).
With regard to claim 7, further comprising:  a cushion configured to connect with the pack bag (fig. 5 shows cushioned shoulder straps 28 connected to the assembly).
With regard to claims 9-10, further comprising: at least one second notch disposed along the third length of the third side rail; and at least one third notch 
With regard to claim 10 (second instance), further comprising: at least one cross brace connecting the first side rail and the second side rail (fig. 1 shows cross braces, undesignated, connecting first and second rails of frame 12).
With regard to claim 11, wherein the notch formed in the respective first length, second length, third length or fourth length is sized and shaped to support a firearm forend (figs. 1, 5, show notches 14 formed in first and second lengths of rails in frame 12 and such notches are sized and capable of supporting a fore end of a firearm).
With regard to claims 12, 18, a pack frame (10) comprising: a first frame (12) comprising a first side rail (right side rail of 12, fig. 1) and a second side rail (left side rail of 12, fig. 1) wherein: the first side rail comprises a first length, a first proximal end, and a first distal end; the second side rail comprises a second length, a second proximal end, and a second distal end; and the first side rail and the second side rail are connected at the first distal end and the second distal end (figs. 1, 5, show right and left side rails of 12 connected at top, distal, end and at bottom, proximal, end); the first side rail and the second side rail having a curve centered approximately at a midpoint of each of the first side rail and the second side rail (fig. 2, side view of frame 12, shows a curved center at approximately midpoint); a second frame (18) comprising a third side rail (right side of rail 18, fig. 1) and a fourth side rail (left side rail of 18, fig. 1), wherein: the third side rail comprises a third length, a third proximal end, and a third distal end; 
With regards to claim 13, wherein at least one of the first side rail, the second side rail, the third side rail, and the fourth side rail are comprised of a tubular material (figs. 1-5 show the pack frame made of a tubular material).
With regard to claim 15, wherein the second frame (18) comprises: a second length of tubular material connecting the third distal end and the fourth distal end at a second width, the second length of tubular material having an indentation formed near a center point of the second width (PAR 6, figs. 1, 5, show horizontal cross pieces 18b formed of tubular material extending between third and fourth distal ends and having an indentation, void created there-between, vertical members 18a).
With regard to claim 16, further comprising: a pack bag having one or more compartments; and straps configured to releasably attach the pack bag to the first frame (fig. 5, PAR 16, disclose a canvas bag may be carried on the pack frame).
With regard to claim 17, further comprising:  a cushion configured to connect with the pack bag (fig. 5 shows cushioned shoulder straps 28 connected to the assembly).
With regard to claims 19-20, further comprising: at least one second notch disposed along the third length of the third side rail; and at least one third notch disposed along the second length of the second side rail, and at least one fourth notch disposed along the fourth length of the fourth side rail (figs. 1, 5, show a plurality of notches 14 formed in first and second lengths of rails in frame 12 as well as third and fourth rails of frame 18).
Allowable Subject Matter
Claims 3, 5, 14, appear to be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.

/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/13/2021